COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-492-CV





MARVIN LEE EDWARDS AND				       	      APPELLANTS

ALL OTHER OCCUPANTS	



V.



AURORA LOAN SERVICES, LLC	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On January 8, 2009, we notified Marvin Lee Edwards that his notice of appeal was defective and that he had not paid the filing fee.  
See 
Tex. R. App. P.
 5, 25.1(d), (e). 
 We directed him to file an amended notice of appeal and to pay the filing fee by Monday, January 19, 2009.  
See 
Tex. R. App. P.
 5, 25.1(f), 37.1.  We received no response.  On January 21, 2009, we again notified Edwards that his notice of appeal was defective and that he had not paid the filing fee
.  
See 
Tex. R. App. P.
 5, 25.1(d), (e). 
 
We directed Edwards to file an amended notice of appeal and 
to pay the filing fee 
by Monday, February 2, 2009, and further stated that the appeal “will be DISMISSED” if the filing fee was not paid by that date.  
See 
Tex. R. App. P.
 
42.3(c).

Because Edwards has failed to comply, it is the opinion of the court that his appeal should be dismissed.  
Accordingly, we dismiss the appeal.  
See
 
id
.

Edwards shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED:  February 26, 2009





FOOTNOTES
1:See
 Tex. R. App. P. 47.4.